Citation Nr: 0206654	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied 
service connection for a heart condition.

The September 1996 RO decision also denied service connection 
for glomerulonephritis (also claimed as a kidney condition 
with swelling of the ankles and hands).  In November 1997, 
the veteran testified at a personal hearing held at the 
Phoenix RO, a transcript of which is of record.  At the 
hearing, the veteran submitted a written statement in which 
he expressed his wish to withdraw the claim of service 
connection for glomerulonephritis.  Hence, that issue is not 
before the Board.  

At the November 1997 hearing (and in a VA Form 9 submitted at 
the hearing), the veteran requested a Travel Board hearing at 
the RO.  However, the veteran canceled the Travel Board 
hearing request by written communication received by the 
Board in May 2002.  


FINDINGS OF FACT

1.  During service the veteran had an acute episode of 
elevated blood pressure associated with acute 
glomerulonephritis; a chronic cardiovascular disability, to 
include coronary artery disease and hypertension, was not 
manifested in service or in the first postservice year.   

2.  There is no competent evidence of a nexus between the 
veteran's current postoperative coronary artery disease and 
his active service or any complaints treated therein. 

CONCLUSION OF LAW

The veteran's postoperative cardiovascular disease was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well 
grounded claim and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA and implementing regulations when it first 
adjudicated the issue in this case in September 1996.  
Nevertheless, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
In the September 1996 RO decision, a statement of the case 
issued in 1997, and a supplemental statement of the case 
issued in 1998, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim of service connection for a heart condition.  

The RO has obtained the veteran's service medical records and 
all identified medical records from his private health care 
providers.  The veteran has been accorded VA examinations.  
There is no indication that there is any relevant evidence 
outstanding.  Notice of the VCAA and implementing regulations 
was sent to the veteran in December 2001, and the RO reviewed 
this case under the VCAA in January 2002.  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service medical records show that the veteran was treated for 
virus type influenza and rubella in February and early March 
1952.  He responded to treatment including penicillin and 
symptomatic therapy.  From March 29 to May 7, 1952, he was 
hospitalized after presenting with malaise, anorexia, and 
headaches.  The veteran reported that he had experienced a 
sore throat and edema in his hands more than one week prior 
to the hospitalization.  Physical examination on admission 
was within normal limits except for mild generalized edema, 
slight albuminuria, and a blood pressure reading of 170/100.  
The diagnosis was acute glomerulonephritis.  Repeated lab 
tests showed that the albuminuria had cleared.  The 
hospitalization record shows that his blood pressure returned 
to normal in one week.  No further treatment was indicated 
when the veteran was released to active duty, as he was 
asymptomatic and had no recurrence of symptoms while doing a 
full work detail.  

The remainder of the service medical records, including the 
January 1956 medical examination report on the veteran's 
separation from service, are negative for a chronic 
cardiovascular system disease.  Examination on separation 
from service revealed a blood pressure of 118/80.  

Postservice private medical records include a hospitalization 
report showing that the veteran was admitted in August 1990 
for cardiac catheterization due to increased frequency of 
chest discomfort.  The diagnosis on admission was ischemic 
heart disease, and "status post coronary artery bypass 
grafting x 2 in 1981."  The diagnosis also indicates that 
the etiology of the ischemic heart disease was 
atherosclerosis.  It was noted that the veteran had a history 
of heart disease since 1981, when he developed angina 
pectoris and underwent coronary bypass grafting of two 
abnormal heart vessels.  The veteran remained asymptomatic 
until 1985, when he began to experience exertional angina.  
His private physicians also noted a history of hypertension, 
hyperlipidemia, and "glomerulonephritis in 1952 without 
sequelae."  The diagnosis was unstable angina pectoris, with 
history of previous coronary artery disease and coronary 
bypass surgery times two to the left anterior descending and 
diagonal vessels; and hypercholesterolemia, with history of 
hypertension.  Surgical procedures during the 1990 
hospitalization included right and left heart 
catheterizations, left ventriculogram and coronary 
angiograms; radial coronary artery bypass grafting to 5 
distal coronary arteries; and "redo coronary artery bypass 
grafting x 5." 

Other postservice medical records, furnished by a private 
physician, reveal the veteran received treatment for 
exertional chest pain and high cholesterol from 1992 to 1996.  
Diagnoses, in pertinent part, included coronary artery 
disease and stable angina, treated with medication.  
Electrocardiogram charts from December 1992 to February 1996, 
were all interpreted as within normal limits.  

The veteran filed a claim of service connection for a heart 
condition "secondary to nephritis" in April 1996.  In a 
letter one month later, he asserted that his postservice 
heart disease was related to his in-service episode of 
glomerulonephritis.  Specifically, he wrote that "[m]edical 
opinion holds that glomerulonephritis often leads to edema 
and hypertension causing arterial scarring which over time 
can contribute to the onset of atherosclerosis."  The 
veteran reported that, although he had received no specific 
treatment in many years for nephritis, he was being treated 
at a VA medical center for "related coronary ischemia."  

VA outpatient records dated in April and May 1996 reflect 
that the veteran was seen at a VA medical center for 
complaints of exertional chest pain.  An exercise treadmill 
test in May 1996 showed no arrhythmias, symptoms, or sinus 
tachycardia changes after the veteran exercised for a total 
of 8 minutes and 25 seconds.  

In his notice of disagreement with the September 1996 rating 
decision, the veteran asserted "there is indeed a 
demonstratable [sic] nexus between renal failure and the 
secondary presentation of heart disease."  He contended that 
a cursory examination or relevant medical tests and journals 
shows a "clear consensus" of a direct link between 
glomerulonephritis and hypertension, tachycardia, arrhythmias 
and, "more importantly in my case," later diagnosed 
secondary atherosclerosis.  

On VA general medical examination in October 1996, the 
veteran reported that he was treated from 1974 to 1980 for 
hypertension.  He had not taken medication for hypertension 
since that time, and his blood pressure appeared to be well-
controlled after he lost weight and eliminated stress at his 
job.  The VA physician noted the veteran's history of 
coronary artery bypass surgery in 1981 and 1990.  Physical 
examination was completely within normal limits.  There were 
no signs of current cardiomegaly or congestive failure, and 
the veteran's blood pressure appeared well-controlled.  

The veteran's in-service medical history was reviewed by a VA 
physician performing an October 1996 examination for 
nephritis.  Summarizing the clinical findings, the physician 
reported there had been no activation of the 
glomerulonephritis since the veteran was treated for the same 
in 1952, and he "has had no further difficulties with his 
kidneys since that time."  There was evidence of bladder 
outlet obstructive irritative symptoms which had not been 
treated. 

At his November 1997 hearing (and in a written statement 
submitted at the hearing), the veteran contended that his 
current heart disease is secondary to damage incurred as a 
result of the in-service episode of hypertension, as shown by 
the blood pressure reading of 170/100 in 1952.  He reported 
that he felt a general malaise when he returned to duty after 
being treated for acute glomerulonephritis in 1952, and 
"didn't recover full energy for probably many months after I 
left the hospital."  After separation from service, he could 
not run as far or as fast, or climb and descend stairs with 
the same ease, as he had before service.  Otherwise, he did 
not notice a significant difference in his physical well-
being.  The veteran testified that the first post-service 
indication that he had a heart problem was in 1974, when he 
began to experience anginal chest pains.  His doctor 
reportedly diagnosed the chest pains as angina and 
atherosclerosis.  He testified that his physician was aware 
of the in-service episode of glomerulonephritis, but did not 
discuss a potential relationship between the 1974 diagnosis 
of heart disease with the in-service glomerulonephritis and 
episode of high blood pressure.  

On VA examination in December 1997, the veteran reported on 
the coronary artery bypass surgery in 1981, as well as the 
1990 catheterization and second bypass surgery.  It was noted 
that the veteran's medical history revealed only one 
elevation of blood pressure to 170/100.  There was no 
evidence of subsequent blood pressure elevations, and the 
veteran was not aware of any recording similar to the 170/100 
reading since that particular occurrence in 1952.  The 
diagnosis was arteriosclerotic heart disease, status post 
coronary artery bypass, doing well.  The physician stated "I 
believe [the veteran's] coronary artery disease is unrelated 
to his episode of acute glomerular nephritis which he had 
while in the [s]ervice."  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (to include 
arteriosclerosis, cardiovascular-renal disease, and 
hypertension) becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. § 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The record is clear that the veteran was treated for acute 
glomerulonephritis and had an acute elevated blood pressure 
reading during service.  However, the medical evidence is 
also clear in establishing that those in-service health 
problems were acute, and the disorders resolved within six 
weeks after they manifested during service.  The January 1956 
separation examination was normal, and the postservice 
medical evidence, as well as the veteran's own statements, 
indicate that his current heart disease became symptomatic in 
1974, some 18 years after his separation from service.  While 
arteriosclerotic heart disease has been diagnosed in recent 
years, the evidence is negative for medical support that the 
veteran's current heart disease is associated in any manner 
with an incident, injury, or disease of his military service. 
In 1997, a VA physician expressly opined that the veteran's 
coronary artery disease is unrelated to the in-service 
episode of acute glomerular nephritis.  There is no medical 
opinion to the contrary.

Inasmuch as cardiovascular-renal disease and hypertension are 
presumptive disorders under 38 C.F.R. § 3.309(a), the 
veteran's could be service-connected if it was shown to have 
been manifested to a compensable degree within one year 
following his discharge from active duty.  As the veteran 
reported, and as the record shows, the first diagnosis of 
heart disease was in approximately 1974, many years after his 
service discharge.  Consequently, service connection for 
cardiovascular disease on a presumptive basis is not 
warranted.

The veteran's own statements regarding a nexus in-service 
acute, elevated blood pressure or acute glomerulonephritis 
and current cardiovascular disease cannot by themselves 
establish the nexus between his current heart disorder and 
his military service.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education (such as medical nexus).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
current heart disease is causally related to his military 
service, service connection for such disability is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor is not 
applicable in this case as the preponderance of the evidence 
is against his claim.


ORDER

Service connection for cardiovascular disease is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

